PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/009,961
Filing Date: 2 Sep 2020
Appellant(s): Cabot Microelectronics Corporation



__________________
Thomas Omholt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on April 11, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 12, 2021 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
The appellant's arguments filed on April 11, 2022 have been fully considered but they are not persuasive.
	In Argument A, the Appellant argues that “there is no evidence that there would have been no change in the function when substituting arginine for glycine in the composition of Leonov. In fact, Babu demonstrated that glycine resulted in higher removal rates compared to arginine or lysine (at 1% addition, glycine had more than twice the rate compared to arginine, see Table 1). Therefore, the Examiner has provided no evidence that the combination would have yielded predictable results. Certainly, no motivation is provided to substitute a compound that may result in lower polishing rates for one that is shown by both references to increase polysilicon rates.”
	In response to Argument A: Leonov discloses that the composition is used to polish polysilicon (paragraph 0001), wherein high polysilicon removal rate and high polysilicon to silicon nitride (SiN) removal rate selectivity are required (paragraphs 0006 - 0007).  In particular, Lenov teaches that the retention/minimization of loss of SiN is needed for improving overall DRAM device performance (paragraph 0007).  Lenov also discloses that adding a zwitterion including amino acids such as glycine and the like can further enhance the performance (polysilicon removal rate, the polysilicon nitride removal selectivity, or both) of the CMP composition (paragraph 0039).  In addition, Babu teaches that adding an amino acid such as arginine to a polysilicon polishing composition results in increased polysilicon removal rate (537nm/min for arginine vs. 76nm/min for the control, Table 2), consistent with the disclosure of Lenov.  Bahu further demonstrated that arginine suppresses silicon nitride removal (paragraph 0009), results in significantly better selectivity for polysilicon/silicon nitride as compared to glycine (289 vs. 33, Table 1).  Even though the removal rate by using arginine is not as high as using glycine (289 vs. 625, Table 1), the improvement in the selectivity (289 vs. 33, Table 1) outweighs the lower removal rate.  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use arginine as taught by Babu as an amino acid in the composition of Leonov, in order to improve polysilicon to silicon nitride removal rate selectivity, with a reasonable expectation of success.  The motivation for the substitution is strong considering the importance of the retention/minimization of loss of SiN achieved by improved polysilicon/SiN selectivity as taught by Lenov (paragraph 0007).
	In Argument B, the Appellant argues that Matsunami exemplifies Ni-P as the preferred substrate and provide no teaching of polysilicon or of polysilicon and silicon nitride selectivity. However, it is noted that claim 1 is drawn to a composition claim and the recitation of "for polishing a substrate containing a polysilicon layer" in the preamble is considered as intended use of the claimed composition. It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
 The Appellant argues that “Matsunami teaches both inorganic and organic acids as polishing accelerators. Matsunami teaches a very long list of organic acids including glycine and arginine, with nitric, sulfuric, sulfamic. phosphoric and methane sulfonic listed as preferable”.  However, when the species is clearly named (in this case, arginine, paragraph 0041), the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  See also MPEP 2131.02.
The Appellant further argues that “Matsunami provides no guidance as to the performance of specific slurry components, leaving a person of skill in the art with almost infinite combinations to select from and combine in order to arrive at the present invention”.  However, Matsunami does disclose or render obvious each and every element for the composition as recited in claim 1.  See the rejection of claim 1 under 35 U.S.C. 103 as set forth in the Office action mailed on November 12, 2022 for more details. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JIONG-PING LU/
Primary Examiner, Art Unit 1713

Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716        



/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.